Citation Nr: 1447981	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine, to include as secondary to the knee disabilities.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in August 2013 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's degenerative joint disease of the cervical spine was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected knee disabilities.


CONCLUSION OF LAW

The requirements for establishing service connection for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2012); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2011 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and VA treatment records.  The Veteran had a VA examination in September 2012.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim, and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The service treatment records do not show any complaints, treatment or diagnoses related to the cervical spine.

February 2010 VA treatment records indicate that his knee gave out while he was in a motorhome, causing him to fall backwards and strike his head and shoulder on a cabinet.  The impression was soft tissue trauma to the back of the head, left shoulder, and back.  There was no evidence of fractures.  X-rays showed degenerative changes of the cervical spine with multilevel facet arthropathy, spondylosis at C5-C7, and foramen impingement of C5-C7 bilaterally, more prominent on the right than the left.

The Veteran had a VA examination in June 2011 at which he reported his neck pain caused headaches.  He said that in 2010 his right knee gave out, causing him to fall backwards.  X-rays showed multilevel degenerative joint disease and spondylosis of the cervical spine.  The examiner opined that it was less likely as not that the claimed neck condition was due to or proximately caused by the Veteran's service-connected traumatic injuries to the right knee.  The pain was due to multilevel degenerative joint disease and not due to the right knee.  In an October 2011 opinion based on a review of the claims file, a VA physician opined that the cervical degenerative joint disease was a condition of aging.  It was noted that the fall due to the right knee giving way only occurred 18 months prior to the June 2011 VA examination.  There was no medical evidence of an intra-articular type injury that would contribute to or enhance the progression of degenerative joint disease.  The findings were consistent with a person of the Veteran's age, and degenerative joint disease was part of the natural aging process.

At January 2012 VA treatment the Veteran had neck pain consistent with the soft tissue calcifications noted on the previous x-ray.

A VA physician wrote in September 2012 that the Veteran's cervical spine condition was most likely the normal progression of the condition without evidence of chronic aggravation by the knee condition.  Degenerative disc disease was a progressive disorder, and there was no indication that the Veteran's knee condition altered the natural progression of the disorder.  The VA physician checked a box on the form stating that the disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  Given the physician's discussion, he appears to have checked the wrong box on the form and the totality of the statement indicates that he felt it was less likely than not that the degenerative joint disease of the cervical spine was aggravated by the knee condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  

The Veteran testified in August 2013 that after service he fell due to his knees and hurt his neck, which was getting worse.  There are no medical opinions of record indicating that degenerative joint disease of the cervical spine is related to service or was caused or aggravated by the service-connected knee disabilities.  While the Veteran has made statements to the effect that the cervical spine disability resulted from falling in 2010 due to the service-connected knee disability, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology.).   

Probative value can be given to the June 2011, October 2011 and September 2012 VA opinions because they are based on an accurate understanding of the Veteran's history and are adequately articulated and explained.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The opinions indicate that it is less likely than not that the degenerative joint disease of the cervical spine was caused or aggravated by a service-connected knee disability.

Because the evidence preponderates against the claim of service connection for degenerative joint disease of the cervical spine, to include as secondary to the knee disabilities, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for degenerative joint disease of the cervical spine, to include as secondary to the knee disabilities, is denied.


REMAND

At the August 2013 Board hearing, the Veteran testified that he had private treatment for hearing loss by a Dr. Siegel in the late 1980s and that at the time he was told that he needed hearing aids.  The Veteran attempted to get those treatment records and was told that they may or may not be available.  However, he did not request that they be searched for because of what he was going to be charged.  When VA is put on notice of the existence of relevant private medical records, VA must attempt to obtain those records before proceeding with the appeal.  Therefore, the claim must be remanded to request such authorization and to ask the Veteran to identify other sources of treatment.

VA treatment records to January 2014 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from January 2014 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him to identify healthcare providers who may have treated him for left ear hearing loss, and to sign authorization for release of such records.  Specifically request that the Veteran provide authorization to obtain all outstanding pertinent records from Dr. Siegel.  Attempts to obtain the identified records should be sought.  All records and/or responses received should be associated with the claims file.  

2.  Request copies of records of any of the Veteran's VA treatment for hearing loss from January 2014 to the present.

3.  After undertaking any additional development as may become indicated, re-adjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


